                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TERRANCE GRAHAM                                                                     PLAINTIFF


VS.                                                 CIVIL ACTION NO.: 3:19CV116-GHD-JMV


M.C.C.F.                                                                            DEFENDANT


                                       PROCESS ORDER

         The Court conducted a hearing as outlined in Spears v McCotter, 766 F.2d 79 (5th Cir.

1985) in this case and finds that process should issue for defendant Captain Morrow and Officer

Wells.

         It is ORDERED:

         (1)    The clerk of the court will issue process for Captain Morrow and Officer Wells

along with a copy of this order and the order permitting the plaintiff to proceed in forma pauperis.

The United States Marshal Service will serve process upon the defendant under 28 U.S.C. §

1915(d), using good faith efforts to identify and locate the proper person and obtain service by all

approved alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is

unsuccessful. If the defendant is located in another state, the Marshal Service must obtain service

by that state’s law governing service of process.

         (2)    A scheduling order will be issued once the defendant has answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.

         (3)    In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of
all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,

and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (4)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (5)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this, the 27th day of September, 2019.


                                                /s/Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
